Pee Cueiam,
The eighth clause of testator’s will is: “It is my will and desire that the remainder of my estate shall be equally divided between my remaining full brothers L. B. Fisher and C. R. Fisher share and share alike and that they be obliged to look after the welfare of C. W. Fisher.” In view of the last clause in this disposition of the residuary estate of his brother, C.. W. Fisher presented his petition to the court below, the prayer of which was that the court “impound so much of the money, about to be distributed in this estate, in the hands of a trustee, as will be necessary when put at interest to create an income sufficient to maintain your petitioner and Ms wife during his life.” The residuary bequest is not im*407pressed with a trust, and the legatees take it with nothing more than the expression of a desire that they be obliged “to look after the welfare of C. W. Fisher.” This was the correct conclusion of the learned court below, and its decree is affirmed, at appellant’s costs.